
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30



CONSULTING AGREEMENT

EFFECTIVE DATE: March 25, 2004


        This Consulting Agreement (the "Agreement") is made by and between
Cypress Bioscience, Inc. ("Client"), a Delaware corporation, and Larry Kessel
("Consultant").

1.Engagement of Services. Client hereby retains Consultant's services for
various matters to be determined from to time to by Client, including but not
limited to Consultant's assistance and cooperation in facilitating the
transition of new members onto Client's Board of Directors (the "Board").

2.Compensation. Client will pay Consultant a fee of fifty thousand ($50,000)
dollars per year for services rendered up to and including two (2) days per
fiscal quarter, as requested by Client. If Client requests Consultant to perform
additional services, Client will do so in writing and Consultant will be paid
five thousand ($5,000) dollars per each additional day of services requested by
and rendered to Client. On a quarterly basis, by providing notice to Client at
any time during the last two (2) weeks of such quarter, Consultant may elect to
receive the above compensation in the form of a fully vested stock option to be
granted on the last trading day of such fiscal quarter. If Consultant elects to
receive such an option grant, the quarterly grant will cover the number of
shares that results from dividing the then accrued but unpaid compensation
earned by Consultant in the applicable fiscal quarter by the closing share price
of Client's common stock as reported on Nasdaq for the last trading day of such
fiscal quarter. Such option grant(s) will be made pursuant to the terms of
Client's 2000 Equity Incentive Plan (the "Plan") and standard Nonstatutory Stock
Option Agreement. The exercise price of such option grant(s) will be equal to
the fair market value of Client's common stock on the last day of the applicable
quarter, which shall be the closing sales price as reported on Nasdaq. In
addition to the above compensation, Consultant will vest in all unvested shares
under Consultant's outstanding option grants in equal monthly installments over
the Consulting Term (as defined below), as outlined on Exhibit A. Except as
expressly set forth herein, such current option grants will remain subject to
all terms and conditions set forth in the applicable plans and option agreements
governing such grants. In addition, during the Consulting Term, Consultant
agrees to abide by Client's Stock Trading and Pre-Clearance Policy. Consultant
further agrees that with respect to the next secondary public offering of
Client's common stock, (a) all option grants and shares held by Consultant will
be subject to the same 90-day lock up period applicable to Client's officers and
directors and (b) Consultant will execute a form lock-up agreement as may be
required by the underwriters of such offering. Consultant will be reimbursed for
expenses incurred in the performance of services hereunder in accordance with
Client's expense reimbursement policy as in effect from time to time. Payment of
Consultant's fees and expenses will be made in quarterly installments in
accordance with Client's standard payroll procedures.

3.Resignation from Board of Directors. Consultant acknowledges and agrees that,
effective upon execution of this Agreement, he resigns as a member of the Board.

4.Ownership of Work Product. Consultant hereby assigns to Client all right,
title and interest in and to any work product created by Consultant, or to which
Consultant contributes, pursuant to this Agreement (the "Work Product"),
including all copyrights, trademarks and other intellectual property rights
contained therein. Consultant agrees to execute, at Client's request and
expense, all documents and other instruments necessary or desirable to confirm
such assignment, including without limitation, the copyright assignment.

1

--------------------------------------------------------------------------------

5.Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the right and unrestricted ability to assign the Work Product
to Client as set forth in Section 4 (including without limitation the right to
assign any Work Product created by Consultant's employees or contractors), and
(b) the Work Product will not infringe upon any copyright, patent, trademark,
right of publicity or privacy, or any other proprietary right of any person,
whether contractual, statutory or common law. Consultant agrees to indemnify
Client from any and all damages, costs, claims, expenses or other liability
(including reasonable attorneys' fees) arising from or relating to the breach or
alleged breach by Consultant of the representations and warranties set forth in
this Section 5.

6.Independent Contractor Relationship. Consultant's relationship with Client is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which Client may make available to its employees, including, but not limited to,
group health or life insurance, profit-sharing or retirement benefits.
Consultant is not authorized to make any representation, contract or commitment
on behalf of Client unless specifically requested or authorized in writing to do
so by a Client officer. Consultant is solely responsible for, and will file, on
a timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. Consultant is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of Consultant's
compensation will be subject to withholding by Client for the payment of any
social security, federal, state or any other employee payroll taxes. Client will
regularly report amounts paid to Consultant by filing Form 1099-MISC with the
Internal Revenue Service as required by law.

7.Confidential Information. Consultant agrees to hold Client's Confidential
Information in strict confidence and not to disclose such Confidential
Information to any third parties. "Confidential Information" as used in this
Agreement shall mean all information disclosed by Client to Consultant that is
not generally known in the Client's trade or industry and shall include, without
limitation, (a) concepts and ideas relating to the in-license, development or
distribution of compounds or technologies or to the current, future and proposed
products or services of Client or its subsidiaries or affiliates; (b) trade
secrets, drawings, inventions and know-how; (c) information regarding plans for
research, development, new service offerings or products, marketing and selling,
business plans, business forecasts, budgets and unpublished financial
statements, licenses and distribution arrangements, prices and costs, suppliers
and customers; (d) existence of any business discussions, negotiations or
agreements between the parties; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of the Client or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to Client or Consultant in the course of Client's business. Consultant's
obligations set forth in this Section 7 shall not apply with respect to any
portion of the Confidential Information that Consultant can document by
competent proof that such portion: (a) was in the public domain at the time it
was communicated to Consultant by Client; (b) entered the public domain through
no fault of Consultant, subsequent to the time it was communicated to Consultant
by Client; (c) was in Consultant's possession free of any obligation of
confidence at the time it was communicated to Consultant by Client; (d) was
rightfully communicated to Consultant free of any obligation of confidence
subsequent to the time it was communicated to Consultant by the Client; (e) was
developed by employees or agents of Consultant independently of and without
reference to any information communicated to Consultant by Client; or (f) was
communicated by Client to an unaffiliated third party free of any obligation of
confidence. In addition, Consultant may disclose Client's Confidential
Information in response to a valid order by a court or other governmental body,
as otherwise required by law. All

2

--------------------------------------------------------------------------------

Confidential Information furnished to Consultant by Client is the sole and
exclusive property of Client or its suppliers or customers. Upon request by
Client, Consultant agrees to promptly deliver to Client the original and any
copies of the such Confidential Information.

8.No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation from any third
party, inconsistent or incompatible with Consultant's obligations, or the scope
of services rendered for Client, under this Agreement. Consultant warrants that
there is no other contract or duty on its part inconsistent with this Agreement.
Consultant agrees to indemnify Client from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any services agreement
with any third party.


9. Term and Termination.

9.1Term. The term of this Agreement is for two (2) years from the Effective Date
set forth above (the "Consulting Term"), unless earlier terminated as provided
in this Agreement. An executed copy of this agreement by Consultant must be
returned to the Client within five (5) days of the Effective Date or this
agreement will become null and void. Consultant may terminate this Agreement at
any time upon five (5) days prior written notice to Client.

9.2Termination by Client. Client may terminate this Agreement with or without
Cause, at any time upon five (5) days prior written notice to Consultant. If
this Agreement is terminated by Client without Cause, or if there is a Corporate
Transaction (as defined in Section 11(c) of the Plan), then (a) Client shall pay
Consultant, within thirty (30) days of such event, all remaining consideration
Consultant would have received has services continued under this Agreement
through the entire Consulting Term, (b) all of Consultant's remaining unvested
option shares will immediately vest in full, and (c) Consultant will be allowed
to exercise such option grants through the second anniversary of the Effective
Date of this Agreement.

9.3Definition of Cause. For purposes of this Agreement, Cause will mean
Consultant's (a) disparagement of Client (or its officers, directors,
affiliates, agents or representatives), (b) breach of any applicable
confidentiality obligation, (c) gross misconduct or (d) refusal to perform
services under this Agreement.

9.4Survival. The rights, obligations and terms contained in Sections 4, 5, 7, 9,
13, 14, 15, 16, 17, 18 and 19 will survive any termination or expiration of this
Agreement.

10.Successors and Assigns. Consultant may not subcontract or otherwise delegate
its obligations under this Agreement without Client's prior written consent.
Subject to the foregoing, this Agreement will be for the benefit of Client's
successors and assigns, and will be binding on Consultant's assignees.

11.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall be sent to the addresses set forth below
or such other address as either party may specify in writing.

12.Attorneys' Fees. Client will reimburse Consultant for reasonable attorneys'
fees in connection with Consultant's resignation from the Board and the
execution of this Agreement, not to exceed eleven thousand six hundred sixty-six
($11,666) dollars.

13.Continuing Indemnification. Client will continue to provide Consultant with
the same level of directors and officers insurance and indemnification as
provided to Client's officers and directors

3

--------------------------------------------------------------------------------

by Client's then current certificate of incorporation, bylaws and agreements for
a period of at least five (5) years after the Effective Date of this Agreement.

14.Mutual Release of Claims. Except as expressly set forth in the last sentence
of this Section 14, Consultant and Client, on behalf of themselves, and their
respective heirs, executors, officers, directors, employees, consultants,
investors, administrators, predecessor and successor corporations, and assigns,
hereby fully and forever release each other and their respective heirs,
executors, officers, directors, employees, consultants, investors, shareholders,
administrators, predecessor and successor corporations, and assigns, from, and
agree not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the date of
this Agreement including, without limitation: (a) any and all claims relating to
or arising from Consultant's service to the Company and the termination of that
service; (b) any and all claims relating to, or arising from, Consultant's right
to purchase, or actual purchase of shares of common stock of Client; (c) any and
all claims of violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, invasion of privacy and conversion; (d) any and all claims for
violation of any federal, state or municipal constitution, law, statute,
regulation or ordinance; and (e) any and all claims for attorneys' fees and
costs. Client and Consultant agree that the release set forth in this Section 14
will be and remain in effect in all respects as a complete general release as to
the matters released. Consultant agrees that this release does not extend to any
claims of any nature or type against Consultant based on a breach by Consultant
of any fiduciary duty owed to Client or its stockholders or any claims brought
by the stockholders of Client against Consultant (whether in their own name or
in the name, or on behalf, of Client).

15.Civil Code Section 1542. Consultant and the Client acknowledge that they have
been advised by legal counsel and are familiar with the provisions of California
Civil Code Section 1542, which provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIS MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. Consultant and the Client,
being aware of said code section, agree to expressly waive any rights they may
have thereunder, as well as under any other statute or common law principles of
similar effect.

16.Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.

17.Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

18.Waiver. The waiver by Client of a breach of any provision of this Agreement
by Consultant shall not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

19.Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter
including, without limitation, the term sheet previously evidencing the terms of
this Agreement and the Restated Consulting Agreement dated March 27, 2003
between Client and Consultant. The terms of this Agreement will govern all
services undertaken by

4

--------------------------------------------------------------------------------

Consultant for Client. This Agreement may only be changed by mutual agreement of
authorized representatives of the parties in writing.

        In Witness Whereof, the parties have executed this Agreement as of the
date first written above.


"Client"
 
"Consultant"
Cypress Bioscience, Inc.
 
Dr. Dr. Larry Kessel
 
 
/s/  LARRY KESSEL      

--------------------------------------------------------------------------------


Tel: (858) 452-2323
Fax: (858) 452-1222

 
 


By:
 
/s/  JAY D. KRANZLER      

--------------------------------------------------------------------------------

Dr. Jay D. Kranzler
Chief Executive Officer
 
Date:
 
March 25, 2004

5

--------------------------------------------------------------------------------


Exhibit A


1st Chart—Unvested shares as of 3-25-04

Date of Grant


--------------------------------------------------------------------------------

  Total Number
of Options

--------------------------------------------------------------------------------

  Currently
Vested

--------------------------------------------------------------------------------

  Unvested

--------------------------------------------------------------------------------

  Date Fully
Vested

--------------------------------------------------------------------------------

4/29/2002   5,351   2,549   2,802   4/29/2006 4/29/2002   5,351   —   5,351  
4/29/2008 3/27/2003   71,850   36,672   35,178   3/27/2007 1/1/2004   13,000  
2,991   10,009   12/31/2004

2nd Chart—Unvested & Over 2 years to complete Vesting

Date of Grant


--------------------------------------------------------------------------------

  Unvested

--------------------------------------------------------------------------------

  New Vesting
Schedule

--------------------------------------------------------------------------------

4/29/2002   2,802 (1) 3/24/2006 4/29/2002   5,351 (1) 3/24/2006 3/27/2003  
35,178 (1) 3/24/2006

(1)vesting monthly over next 2 years

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



CONSULTING AGREEMENT EFFECTIVE DATE: March 25, 2004
Exhibit A
